04/29/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                           Assigned on Briefs April 6, 2021

                 STATE OF TENNESSEE v. TOMMY TAYLOR

                Appeal from the Circuit Court for Lauderdale County
                       No. 10835 Joe H. Walker, III, Judge
                     ___________________________________

                           No. W2020-00338-CCA-R3-CD
                       ___________________________________

Tommy Taylor, Defendant, was sentenced in Case No. RD 10835 to one year in split
confinement followed by service of the balance of the sentence on community corrections.
Defendant violated the rules of the institution where he was confined by being involved in
two violent incidents with another inmate and one violent incident with a guard. The State
moved to revoke Defendant’s community corrections sentence. Following a hearing, the
trial court revoked Defendant’s community corrections sentence and ordered Defendant to
serve his original sentence. Discerning no error, we affirm.


  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed
                 Pursuant to Court of Criminal Appeals Rule 20

ROBERT L. HOLLOWAY, JR., J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS, P.J., and ROBERT W. WEDEMEYER, J., joined.

David A. Stowers, Covington, Tennessee, for the appellant, Tommy Taylor.

Herbert H. Slatery III, Attorney General and Reporter; Renee W. Turner, Senior Assistant
Attorney General; Mark E. Davidson, District Attorney General; and Julie Pillow,
Assistant District Attorney General, for the appellee, State of Tennessee.


                             MEMORANDUM OPINION

       The record on appeal is sparse and does not contain the plea agreement, a transcript
of the plea hearing, the judgment of conviction in Case No. RD 10835, or any document
sentencing Defendant to community corrections. The only information we have
concerning the case in which Defendant was sentenced to community corrections comes
from the trial court’s revocation order, in which it summarized the procedural history of
the case as follows:

      [D]efendant received a sentence of 13 years on May 9, 2019[,] for a B felony
      as a multiple offender. He was to be released to community corrections after
      365 days in jail. After the plea agreement was entered and [D]efendant was
      serving the sentence[,] he was indicted for 1st degree murder in RD 10934.
      The alleged incident in the murder case occurred prior to the sentence in RD
      10835. However, [D]efendant is in jail and unable to make the bond in the
      murder case to be released to supervision by community corrections.

       The technical record contains a “Motion to Revoke CMC/Supervised Release,” filed
in Case No. RD 10835 by the State on January 8, 2020, alleging:

      1. Defendant is on CMC/Supervised release in the above styled case. He is
      presently in jail on another case, Lauderdale #10934. The offense date in
      #10934 predated the offense date in #10835, so it did not result in a violation
      in #10835.

      2. Defendant has been charged with [a]ggravated [a]ssault, while an inmate
      in the Lauderdale County Jail, offense date of 1/6/20. (warrants attached).

      3. Based upon [D]efendant’s new charges, his blatant disregard for the law,
      as well as his unwillingness to abide by the terms and conditions of his
      CMC/Supervised release in #10835, the State hereby requests that this
      Honorable Court revoke Defendant’s CMC/Supervised release in this cause
      and order that this sentence be served in TDOC.

       The trial court appointed counsel, and a hearing was held on February 10, 2020.
Kevin Haislip, the jail administrator at Lauderdale County Sheriff’s Department
(“LCSD”), testified that Defendant had been involved in several altercations in January
2020 while incarcerated. Two incidents involved Tony Harris, an inmate housed in the
same unit with Defendant. In the first incident, Mr. Harris entered Defendant’s cell and
assaulted Defendant. Both inmates were disciplined. In the second incident, Defendant
attacked Mr. Harris with a weapon, a sock full of dominoes. This incident resulted in
Defendant being charged with aggravated assault. A third incident occurred during a
search of Defendant’s cell by jail personnel. Defendant refused to drop an object in his
hand, and a taser was deployed, but it had “no effect.” During an effort to subdue
Defendant, one guard had his jacket ripped by Defendant. The three incidents were
captured on video.

                                           -2-
        LCSD Corporal Daniel Duncan said that he intervened during the first incident and
that discipline was handled internally.

       LCSD Corporal Marian Scott testified that she performed a routine cell search on
Defendant’s cell. As Defendant exited his cell, he grabbed an object. Corporal Scott
instructed Defendant to drop the object, but Defendant refused. LCSD Sergeant Michael
Ammonds became involved and warned Defendant to comply or that he would tase him.
During the confrontation, Defendant swung at Sergeant Ammonds and then grabbed
Sergeant Ammonds before he was subdued.

        Sergeant Ammonds testified that he was involved in the third incident and used a
taser in an effort to subdue Defendant. He said that the taser had no effect and that
Defendant lunged at him. He used a chemical spray, again without effect. Defendant
grabbed Sergeant Ammonds and tried to get his taser. He said he was able to get Defendant
to the ground. Sergeant Ammonds’s jacket was ripped during the incident.

      Following the hearing, the trial court entered an order which stated:

             Officer Haislip with the jail testified about three separate incidents
      while [D]efendant was in jail about assaults, some with weapons. He has
      been charged with those assaults which are pending in another court. He has
      been moved to several other jails. [Officer] Haislip testified that he watched
      videos of [D]efendant entering cells where the assaults occurred.
      [D]efendant entered a cell[,] and the occupant had a black eye after
      [D]efendant left. On another incident a weapon was observed, a sock full of
      dominoes.

             Other officers testified about their observations of [D]efendant’s
      assaultive behavior on other inmates and a guard while in custody in RD
      10835. [Sergeant] Ammonds testified about [D]efendant grabbing him.
      [Corporal] Scott testified that on January 14, she observed [D]efendant not
      comply with directives and act combative with the guards.

             The court finds that [D]efendant is not able to be released to
      community corrections as he is being held for first degree murder in another
      case, and his conduct of violence with other inmates and guards while in jail
      is not behavior suitable for release to community corrections. The
      community corrections is revoked.




                                          -3-
        On appeal, Defendant claims that the trial court abused its discretion when it
revoked his community corrections sentence. The State argues that the court acted within
its discretion. We agree with the State.

       The revocation of a community corrections sentence rests within the trial court’s
discretion. State v. Harkins, 811 S.W.2d 79, 82 (Tenn. 1991). In this case, Defendant was
sentenced to split confinement before being released into the community. “Split
confinement sentences are technically probated sentences” and can be imposed with a
community correction sentence. Ray v. Madison Cty., Tennessee, 536 S.W.3d 824, 837
(Tenn. 2017). If a defendant who is serving a split confinement sentence before being
released on community corrections violates “the rules of the institution where the defendant
is confined,” the trial court has authority to revoke the community corrections sentence and
resentence a defendant or, as the trial judge did in this case, impose the initial sentence. Id.
at 834; Tenn. Code Ann. § 40-35-306(b) (2020).

       We will not disturb the trial court’s revocation ruling on appeal absent an abuse of
discretion. State v. Shaffer, 45 S.W.3d 553, 554 (Tenn. 2001). To establish an abuse of
discretion, a defendant must show that there is “no substantial evidence” in the record to
support the trial court’s decision. Id. at 554-555 (citing Harkins, 811 S.W.2d at 82). “[A]n
appellate court should find an abuse of discretion when it appears that a trial court applied
an incorrect legal standard or reached a decision which is against logic or reasoning that
caused an injustice to the party complaining.” State v. Shuck, 953 S.W.2d 662, 669 (Tenn.
1997). If the record clearly shows that “the trial judge exercised conscientious judgment
in making the decision rather than acting arbitrarily[,]” there is no abuse of discretion. State
v. Leach, 914 S.W.2d 104, 107 (Tenn. Crim. App. 1995).

       In this case, there is overwhelming evidence supporting the trial court’s revocation
of community corrections. Because this opinion would have no precedential value and
because no error of law requiring a reversal of the judgment of the trial court is apparent in
the record, we affirm the judgment of the trial court pursuant to Rule 20 of the Tennessee
Court of Criminal Appeals.


                                               ____________________________________
                                               ROBERT L. HOLLOWAY, JR., JUDGE




                                             -4-